Gregory, J.
King sued the appellants, for oak and hickory spokes sold and delivered. The defendants answered in three paragraphs. 1. The general denial. 2. Payment. 8. A counterclaim for damages for tlie non-delivery of spokes under a contract between the plaintiff' and the defendants. Reply, the general denial. Trial by jury. Verdict as follows: “"We, the jury, find' for the plaintiff', and assess his damages at two hundred and sixty-two 50-100 — $262 50. . May 7. James Montgomery, Foreman.” ' Motions for a new trial and in arrest of judgment overruled, and final judgment.
There are several errors assigned by the appellants, and the appellee assigns cross errors, hut under rules 10 and 11 *206of this court, the only question presented by the abstract is as to the sufficiency of the verdict. The appellants having failed to file a sufficient abstract to pi'esent that part of the record on which the cross errors are assigned, to entitle the appellee to have his cross errors considered, he must, under the 11th rule of this court, comply with rule 10th.
J. H. Stotsenburg and T. M. Brown, for appellants.
C. L. Dunham, for appellee.
•It is claimed that the jury failed to assess the amount of recovery. The verdict is sufficient. The figures, with the sign $ prefixed, indicate the amount found.
Mr. Webster, in his article on “Arbitrary signs,” in the third division thereof — “Monetary and Commercial,” gives this sign thus: “$ dollar or dollars, as $1, $200;” and in a note it is said, “the origin of the sign $ has been variously accounted for, but it is probably a modified figure 8, denoting a ‘ piece of eight,’ i. e. eight i-eals, an old Spanish coin of the value of a dollar.”
The judgment is affirmed, with costs.